~€

fb

FILED

IN THE uTAH APPELLATE couRTs
SUPREME CouRT oF THE STATE or UTAH jun 1 5 2013

f

STATE oF UTAH,
Responden t,

'U.

ZACHARY RlGBY,
Petitioner.

Case No. 20160261

ORDER

On ]uly 06, 2016, We granted Zachary Rigby’s petition for certiorari After
briefing and oral argument, it became apparent that the district court had entered two
separate orders denying Mr. Rigby’s motion to suppress in this case. The first order Was
submitted on November 8, 2013 and signed on December 23, 2013 (the December 23
order). This order rested on only one ground for denial-that the search Was proper
under the automobile exception. The second order was submitted on November 26,
2013, signed on December 5, 2013, and entered into the docketing system on December
10, 2013 (the December 10 order). Unlike the December 23 order, however, this order
rested on two independent grounds for denial-that the search Was proper under the
automobile exception and as a search incident to arrest. Both orders appeared operative,
as neither had been stricken below.

Accordingly, on December 21, 2017, We temporarily remanded this case to the
district court to clarify Which order Was properly before us. On April 13, 2018, the
district court issued a decision clarifying that the December 10 order Was the operative
order and striking the December 23 order.

Because it is now clear the December 10 order is the operative order, and that
order contains an additional ground for denial (a search incident to arrest), there exists
a separate, independent ground for affirming the district court’s denial of the motion to
suppress Mr. Rigby has not challenged this ground in his petition for certiorari or in his
briefs before us. We have repeatedly held that failure to challenge one of the district
court’s independent grounds ”leaves us With no basis for reversal and thus no choice
except to affirm." Kendall v. Olsen, 2017 UT 38, 11 9, --- P.3d ---; see also Gilbert v. Utah
Stute Bar, 2016 UT 32, 11 24, 379 P.3d 1247 (”[VV]e Will not reverse a ruling of the district
court that rests on independent alternative grounds Where the appellant challenges only

one of those grounds.”). Given the clarity of the law on this matter, rendering an
opinion in this case Would yield little, if any, precedential value Accordingly, we
conclude that we have improvidently granted Mr. Rigby's petition

lT IS HEREBY ORDERED that the petition for certiorari to the Utah Court of
Appeals is dismissed
FOR THE COURT on this

/`
/L"Lday cf Jo_q ,g ,2018;

MR>\

' L/ \~/\x \_>\
Matthew B. Durrant

Chief ]u'stice

CERTIFICATE OF l\/l/~\ll..lNG

l hereby certify that on ]une 18, 2018, a true and correct copy of the foregoing ORDER
was sent by electronic mail to be delivered to:

]EFFREY S. GRAY
jgray@agutah.gov

BRANDON ]Ol-IN SMlTl-l
bsmith@bslawoffice.com

HONORABLE I